Citation Nr: 1209486	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-38 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent from August 24, 2004; in excess of 30 percent from April 29, 2005; and in excess of 70 percent from April 7, 2009.

2.  Entitlement to an initial compensable rating for scars, residuals of a left thigh wound.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for a left ankle disability.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of service connection for left shoulder, left knee, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of a higher rating for PTSD is requested.

2.  The Veteran's scars, residuals of a left thigh wound, are painful, but do not exceed 12 square inches or 77 square centimeters or cause any limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of a higher rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an increased rating of 10 percent, but not higher, for service- connected scars, residuals of a left thigh wound, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Veteran perfected an appeal of an April 2005 rating decision that awarded service connection for PTSD and assigned a 10 percent rating, effective from August 24, 2004.  Subsequent rating decisions increased the rating to 30 percent from April 29, 2005, and to 70 percent from April 7, 2009.  In a statement received in March 2010, the Veteran stated that he wanted to withdraw his claim for a higher rating for PTSD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of a higher rating for PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appealed issue and it is dismissed.


Left Thigh Scarring

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A September 2004 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  A January 2010 letter  notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The claim was most recently readjudicated in a February 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was awarded service connection for his left thigh scar, effective August 2004.  While additional VA treatment records dated prior to 2004 may be available, they would not serve to show the severity of the Veteran's scars during the appellate period.  Thus, remand for these records is not warranted.  The Veteran was also afforded VA examinations in March 2005 and December 2009.  38 C.F.R. § 3.159(c)(4).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  These examinations are adequate as the examiner reviewed the pertinent history, examined the Veteran, and provided findings in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

The Board also notes that additional medical evidence was obtained subsequent to the issuance of the February 2010 supplemental statement of the case (SSOC).  However, because none of this evidence pertains to the left thigh scar, remand for the issuance of another SSOC is not warranted. 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg 54, 708 (Oct. 23, 2008) (codified at 38 C.F.R. pt. 4).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his claim for a higher rating prior to 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

Scars not of the head, face, or neck may be rated under Diagnostic Codes 7801 to 7804 (2008).  Diagnostic Code 7801 (2008) provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage.  38 C.F.R. § 4118, Diagnostic Code 7801, Note (2) (2008).  

Diagnostic Code 7802 (2008) provides a 10 percent rating for scars, other than the head, face, or neck, that are superficial and do not cause limited motion if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately.  Id., Diagnostic Codes 7801, Note (1); 7802, Note (1) (2008).  

Diagnostic Code 7803 (2008) provides that a 10 percent rating may be granted for a superficial, unstable scar.  Diagnostic Code 7804 (2008) provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Diagnostic Codes 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  Id., Diagnostic Code 7803, Note (1) (2008).  Diagnostic Code 7804 addresses scars that are unstable or painful.  A 10 percent rating is warranted for scars that are superficial, painful on examination.  Note (1): superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 (2008) directs VA to rate other scars on limitation of function of the affected part.

The Veteran contends that his left thigh wound itches constantly and causes pain.  The wound was caused by a puncture from a punji stick.  

The Veteran was examined by VA in March 2005.  On the left thigh, there was a level scar measuring about 3 centimeters by .5 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The examiner indicated that the Veteran had nontender lacerations scars.  

In December 2009, the Veteran was examined again.  He reported occasional pain, skin irritation, itching, burning, and flaking.  The Veteran did not claim any functional impairment.  Physical examination revealed a scar located on the left lateral thigh which was linear and measured 1 centimeter by .5 centimeter.  The scar was not painful on examination and there was no skin breakdown.  It was superficial with no underlying tissue damage.  There was no inflammation or edema.  There was no keloid formation and it was not disfiguring.  There was no limitation of motion or other functional impairment.  The examiner concluded that the Veteran had no change in diagnosis.  Although the examiner referred to the right side, the examination clearly showed that the left thigh was examined and this was a typographical error.

After a review of the evidence of record, the Board finds that as the Veteran has stated that his scar is painful.  The Veteran is competent to make that assessment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The VA examinations indicated that on examination, the scar was not tender or painful; however, it was noted that the Veteran had occasional pain in this area and his credibility in his report was not questioned although the pain was not shown on the examination date.  In affording the Veteran the benefit of the doubt, the Board finds the Veteran is not only competent, but credible, and thereby accepts that the scar has been painful and symptomatic of itching in the area of the scar.  Thus, a 10 percent rating is warranted under Diagnostic Code 7804. 

However, a rating higher than 10 percent is not warranted for the scar, as it does not exceed 12 square inches or 77 square centimeters nor does it cause any limitation of function.  The VA examiner stated that there was no limitation of motion or other functional impairment.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a rating of 10 percent, but no more, for the left thigh scar.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left thigh scar disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The appeal as to the issue of a higher rating for PTSD is dismissed.

An initial 10 percent rating for scars, residuals of a left thigh wound, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, the Veteran served in combat and has been awarded both the Combat Infantryman Badge and the Purple Heart.  With regard to claimed left shoulder, knee, and ankle disabilities, the Veteran told a VA examiner that these joints were injured when he was pulled from a pit.  In correspondence of record, he indicated that his injuries were suffered in combat.  He has not provided a specific account of the claimed combat injury.  The service treatment records show that in February 1968, the Veteran reported pain in the medial aspect of the left knee and his left knee was x-rayed.  No abnormalities were indicated in the clinical record.  No diseases or injuries of the left lower extremity or left upper extremity were noted on discharge examination in September 1970.  

Post-service, with regard to the left shoulder, Medical College of Georgia Hospital records show that in February 1987, the Veteran had a slip and fall incident where he grabbed a bar for support, and hurt his left shoulder. He underwent left shoulder arthroscopy and a left labrum resection for a torn labrum.

In March 2008, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran as having chronic left knee sprain, chronic left ankle strain with left plantar spur, and chronic left shoulder sprain.  There was no opinion regarding etiology of the diagnoses.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  The United States Court of Appeals for Veterans Claims ("the Court") in Stefl explained some of the types of information that a factor might discuss in his or her opinion, even if ultimately inconclusive such as why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  Further, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

In this case, since the Veteran did not fully explain his claimed combat injuries, the Veteran should be afforded a new examination that explores the Veteran's explanation of his inservice injuries.  In addition, the post-service left shoulder injury should be addressed.  The examiner should provide an opinion regarding whether current diagnoses are related to service.  

Lastly, the Veteran has reported that he started receiving treatment at the Augusta, Georgia VA Medical Center in May 1985.  His complete VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records (to include any archived records) from the Augusta, Georgia VA Medical Center, dated since May 1985.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left shoulder, left knee, and left ankle.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current left shoulder, left knee, and left ankle disorders found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current left shoulder, left knee, and/or left ankle disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should assess the Veteran's explanation of his in-service injuries.  If they are combat-related, the absence of supporting inservice documentation should not negatively affect the Veteran's report of his history.  The examiner should also address the post-service left shoulder injury in 1987, as well as the in-service left knee pain in February 1968.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


